Citation Nr: 1647998	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-26 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of electroconvulsive therapy (ECT) performed at the VA Medical Center (VAMC) in Gainesville, Florida.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida. 

In August 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

From January 6, 2009 to February 2009, the Veteran received several ECT sessions at the Gainesville VAMC.  He asserted that his VA doctor discontinued the treatment plan due to his extensive memory loss.  The Veteran alleged that following ECT he experienced memory loss, cognitive impairment, seizures, emotional numbness, activity avoidance, hopelessness, guilt, shame, insomnia, exaggerated startle response, hallucinations, and trouble concentrating.  He also asserted that he was not informed of possible long term memory or cognitive impairment prior to signing the consent form.  

The Veteran underwent two VA examinations in May 2010.  The first VA examination consisted of a neuropsychological evaluation to evaluate his reported memory loss and cognitive impairment.  The examiner concluded that his test results showed average to above average intellectual abilities, which did not indicate significant neurocognitive dysfunction.  The examiner noted the Veteran's report of above-average cognitive status prior to ECT, but found that the Veteran reported memory problems and cognitive impairment in the late 1990's.  The examiner also found that the extent of the Veteran's memory loss was implausible because even a traumatic brain injury did not typically cause such memory loss.  The examiner opined that the Veteran's memory loss was more consistent with a somatic focus, increased depression, or possibly due to negative impression management.  The examiner concluded that the Veteran's test results failed to show significant damage to the brain, and that emotional or personality factors more likely caused his reported symptoms. 

In May 2010, the Veteran underwent a VA psychological examination.  The examiner cited research which indicated that long term cognitive problems due to ECT were very rare.  The examiner referred to an October 2009 VA neuropsychological test which showed that the Veteran's intellectual abilities were average or above average, with no evidence to suggest a pattern of cognitive decline.  The examiner opined that it was less likely than not that the ECT caused additional disability.  The examiner used the May 2010 neuropsychological test results in support of the opinion.  The examiner also stated that the Veteran's depression was severe before and after ECT, and that his memory loss was the result of psychogenic amnesia related to his longstanding severe depression.  

In March 2016, the Veteran submitted an April 2015 VA treatment record which included the Veteran's neuropsychology test results.  The treatment record indicated that the findings were from three dates of service from November 2014 to February 2015.  

The Board finds that a remand is required to obtain outstanding VA treatment records.  In a document submitted in July 2010, the Veteran referenced various treatment records from February 2009 to October 2009 related to his symptoms following his ECT sessions, specifically the memory loss he experienced shortly after treatment.  The May 2010 VA the examiners referenced VA treatment records from the 1990's, an October 2009 VA neuropsychological test, and an April 2010 MRI of the brain, however such treatment records are not associated with the electronic claims file.  In addition, the treatment records noted in the April 2015 VA addendum, which related to his neuropsychological test scores, are not associated with the electronic claims file.  

Moreover, the evidence of record indicated that the Veteran signed an informed consent prior to ECT, however the signed informed consent document is not of record.  Accordingly, the Board finds a remand is required to obtain outstanding VA treatment records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any outstanding VA treatment records, specifically,  treatment records from the 1990's as referenced in the May 2010 VA examination report, and treatment records dated from February 2009 to present.  The detailed test results/scores of any neuropsychological or cognitive evaluation must be included in the electronic claims file.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  The RO or the AMC should undertake appropriate development to obtain any informed consent records signed by the Veteran in January 2009 which pertain to the ECT.  These records should include any progress notes documenting all information and/or counseling provided to the Veteran concerning the proposed procedure.  If such documents are unavailable, a negative written response should be provided.  All obtained records should be associated with the evidentiary record.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




